                                                 02D09-2002-CT-000095                                                 Filed: 2/1 1/2020 8:34   AM
                                                                                                                                        Clerk
USDC IN/ND case 1:20-cv-00178-WCL-SLC        document
                              Allen Superior Court 9  3 filed 02/11/20 page 1 of 4                                      Allen County, Indiana
                                                                                                                                               BB



STATE OF INDIANA                          )                          IN   THE ALLEN SUPERIOR COURT
                                          ) §I

COUNTY OF ALLEN                           )                          CAUSE NO.

ROBERT A. KOENIG,                                            )

                                                             )

                      Plaintiff,                             )

                                                             )

V.                                                           )

                                                             )

UNITED PARCEL SERVICE, INC,




                                                         M
                                                             )

                                                             )

                      Defendant.                             )




          Plaintiff,    by   counsel, alleges against Defendant that:


     1.   The    plaintiff is   Robert A. Koenig          (“Plaintiff”), a   qualiﬁed resident of Fort Wayne, Allen


          County, Indiana.


     2.   Plaintiff contends that         he was discriminated against and retaliated against 0n the basis 0f


          his disability/perceived disability, in Violation            of her federally protected rights under the


          Americans With             Disabilities   Act 0f 1990, 42 U.S.C.     §   12101   et seq.   (“ADA”).

     3.   The Defendant         is   United Parcel Service, a company doing business                 at   2777 Independence

          Drive, Fort     Wayne, Allen County,            Indiana, and with a registered agent address of


          Corporation Service Company, 135 North Pennsylvania Street, Suite 1610, Indianapolis,


          Indiana 46204.           Defendant     is   an “employer” for the purposes 0f the          ADA.

     4.   At   all   times material t0 this Charge, Plaintiff contends that he performed within the


          reasonable expectations 0f his employer, as a pre-loader and driver.


     5.   On or about August            13,   2019, Plaintiff ﬁled Charge of Discrimination No. 470-2019-


          04052 with the Equal Employment Opportunity Commission (“EEOC”), a copy 0f which

          is   attached hereto and        made      a part hereof as Exhibit A.     The    EEOC issued a Dismissal
USDC IN/ND case 1:20-cv-00178-WCL-SLC document 3 filed 02/11/20 page 2 of 4


        and Notice 0f Rights/Notice 0f Suit Rights 0n November                12,   2019, Which was received


        by   representative counsel     on November 22, 2019, a copy 0f which            is   attached as Exhibit


        B, and this Complaint has been ﬁled Within 90 days after receipt.


        Plaintiff has     been employed by Defendant since 0n 0r about March              11,   2019   until his


        termination from employment on 0r about June            3,   2019.


        Plaintiff alleges that     Defendant   UPS   discriminated against     him because of his       past drug


        use and because of his present participation in a drug rehabilitation program,                 all in



        Violation 0f the     ADA.

        At   all   times, Plaintiff was a qualiﬁed individual With a disability and that he could, either


        with or Without reasonable accommodations perform the essential functions of his job.


        Plaintiff enrolled in a drug rehabilitation program,         and he admitted     t0   Defendant that he

        had   in the past    engaged   in substance abuse behavior.


  10.   Defendant unlawfully perceived and regarded Plaintiff as being disabled, held against

        him his      participation in the drug rehabilitation program,       and looked upon      Plaintiff as


        disabled because 0f his record 0f impairment.


  11.   Defendant retaliated against the Plaintiff because of his past drug usage and because 0f

        his current participation in a drug rehab       program by terminating him on or about June                3,



        20 1 9.

  12.   The   Plaintiff contends that the     Defendant refused      t0 reasonably    accommodate or to

        appropriately participate in the interactive process.


  13. Plaintiff contends that        Defendant’s actions are discriminatory and retaliatory and based


        upon       the Plaintiff s disability/perceived disability, in Violation 0f his federally protected
USDC IN/ND case 1:20-cv-00178-WCL-SLC document 3 filed 02/11/20 page 3 of 4


          rights    under the    ADA. As       a result of the discriminatory and retaliatory behaviors,


          Plaintiff has suffered embarrassment, emotional distress,           and other damages and    injuries.


    14.   Furthermore, Defendant’s discriminatory and retaliatory behaviors were intentional,


          knowing,        willful,   wanton, and in reckless disregard of Plaintiff’s federally protected


          rights,   warranting an imposition of punitive damages.


          WHEREFORE,             Plaintiff respectfully prays for judgment against   Defendant for    lost


wages, front pay, compensatory damages, punitive damages, reasonable attorneys’ fees and


costs,   and for    all   other just and proper relief in the premises.


                                                   JURY DEMAND

          Pursuant t0 Rule 38(b) of the Indiana Rules of Civil Procedure, Plaintiff demands a                trial



by jury   in this action.




                                                                Respectfully submitted,


                                                                CHRISTOPHER C. MYERS & ASSOCIATES


                                                                /s/   Christopher C. Myers
                                                                Christopher C. Myers, #10043-02
                                                                 809 South Calhoun   Street, Suite   400
                                                                Fort   Wayne, IN 46802
                                                                Telephone:       (260) 424—0600
                                                                Facsimile:       (260) 424-00712
                                                                E-mail:          cmvers@mvers-law.com
                                                                Attorney for Plaintiff
                                    02D09-2002-CT-000095                                   Filed: 2/11/2020 8:34 AM
STATE OF INDIANA                                       IN THE ALLEN SUPERIOR COURT                             Clerk
         USDC IN/ND case 1:20-cv-00178-WCL-SLC        document
                                       Allen Superior Court        3 filed
                                                       Civil9 Division      02/11/20 page 4 ofAllen
                                                                       - Courthouse             4 County, Indiana
                                                                                                                 BB
COUNTY OF ALLEN                                        715 South Calhoun Street, Room 201
                                                       Fort Wayne, IN 46802
                                                       Telephone: (260) 449-3491

 ROBERT A. KOENIG                                                            Case Number:
           Plaintiff
VS                                                                                    SUMMONS
 UNITED PARCEL SERVICE, INC.
           Defendant


TO:      Corporation Service Company
         Registered Agent for Defendant
         135 N. Pennsylvania Street, Suite 1610
         Indianapolis, IN 46204


You have been sued by the person(s) named above. The claim made against you is attached to this summons; please examine all pages
carefully. The “X” marked below indicates the time limit you have to FILE YOUR ANSWER.

  XX      Certified Mail        You or your attorney must file a written answer to the claim within TWENTY-THREE (23) DAYS,
                             commencing the day after you receive this summons, or judgment may be entered against you as claimed.

          Personal Service      You or your attorney must file a written answer to the claim within TWENTY-THREE (23) DAYS,
                             commencing the day after you receive this summons, or judgment may be entered against you as claimed.

Your answer is considered filed the day it is received in the office of the Clerk of the Allen Superior Court, Room 201, Allen County
Courthouse, Fort Wayne, Indiana, 46802. The method you choose to deliver your answer to the Clerk’s Office is up to you; however, you
should be able to prove you filed the answer. If you wish to file a claim against another party associated with this case, you must state it in
your written answer.

If you are required to appear, the date, time and location will be shown on an attached Notice of Hearing form. IF YOU FAIL TO APPEAR,
A JUDGMENT MAY BE ENTERED AGAINST YOU.

            2/11/2020                                                                                                           BB
Dated:
                                                                        CHRISTOPHER M. NANCARROW
                                                                        CLERK OF THE ALLEN CIRCUIT AND SUPERIOR COURTS
Christopher C. Myers (PLAINTIFF)
Attorney / Party Preparing Summons (Party Represented)                           (Seal)

809 South Calhoun Street, Suite 400
Street Address

Fort Wayne, IN 46802
City, State, Zip Code

(260) 424-0600                    10043-02
Telephone Number                     Attorney Number

                                                       MANNER OF SERVICE
                                             (To be completed by Party Preparing Summons)
SHERIFF shall serve this Summons as follows:                            OTHER manner of service:
       personal service                                                     X     attorney to serve
       leaving a copy at dwelling or place of employment                           private process server, ______________________
                                                                                   other (describe in particular and note Trial Rule)
CLERK shall serve this Summons as follows:                              ______________________________________________
_______ regular mail
        certified mail
_______ publication


                                                                                                                           08/2000   sum (CLK 298,fb)
